Citation Nr: 1101688	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
fractured left elbow (claimed as a left arm disorder). 

2.  Entitlement to service connection for residuals of a 
fractured left elbow (claimed as a left arm disorder). 

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder. 

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a bilateral hearing 
loss.

6.  Entitlement to service connection for growth on buttocks to 
include as a result of exposure to herbicides.

7.  Entitlement to service connection for left arm ulnar nerve 
damage to include as a result of exposure to herbicides or as 
secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression and memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1969 to 
January 1973.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran and his wife testified during a formal hearing before 
the undersigned Veterans Law Judge in October 2010; a summary of 
that hearing is of record.

The Board observes that the characterization of the Veteran's 
service connection claims of depression and memory loss has 
changed during the pendency of this appeal, as shown on the title 
page.  Initially, the Board notes that service connection was 
previously denied for memory loss in a July 2007 rating decision 
and for depression in a December 2009 rating decision; however, 
given the Veteran's diagnosis of posttraumatic stress disorder 
(PTSD) and his reports that his memory loss occurs with his PTSD, 
the Board has recharacterized the issues on appeal to include 
PTSD and memory loss.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The issues of entitlement to service connection for residuals of 
a fractured left elbow (claimed as a left arm disorder), a back 
disorder, an acquired psychiatric disorder, an ulnar nerve 
disorder, hearing loss, tinnitus, and a growth on his buttocks 
are addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a February 1973 decision, the RO denied the Veteran's 
claim for service connection for residuals of a fractured left 
elbow (claimed as a left arm disorder); although notified of the 
denial, the Veteran did not initiate a timely appeal.

3.  Evidence associated with the claims file since the February 
1973 RO decision, when considered by itself or in connection with 
evidence previously assembled, raises a reasonable possibility of 
substantiating the claim for service connection for residuals of 
a fractured left elbow (claimed as a left arm disorder). 

4.  In a March 2006 decision, the RO denied the Veteran's 
application to reopen a claim for service connection for a back 
disability; although notified of the denial, the Veteran did not 
initiate a timely appeal.

5.  New evidence associated with the claims file since the March 
2006 RO decision, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection for a 
back disability, or raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disability.


CONCLUSIONS OF LAW

1.  The RO's February 1973 decision, which denied the Veteran's 
claim for entitlement to service connection for residuals of a 
fractured left elbow (claimed as a left arm disorder) is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1100 (2010).

2.  As evidence received since the RO's February 1973 denial is 
new and material, the criteria for reopening the Veteran's claim 
for service connection for residuals of a fractured left elbow 
(claimed as a left arm disorder) are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The RO's March 2006 decision, which denied the Veteran's 
application to reopen a claim for entitlement to service 
connection for a back disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2010).

4.  As evidence received since the RO's March 2006 denial is new 
and material, the criteria for reopening the Veteran's claim for 
service connection for a back disorder are met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's application to reopen his claims for 
service connection for back and left elbow disorders were 
received in April 2007.  He was notified of the provisions of the 
VCAA by the RO in correspondence dated in April, September and 
November 2007, October 2009 and March 2010.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued in 
August 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in November 2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

For the back disorder claim, a review of the September 2007 VCAA 
notice letter shows that the RO identified the basis for the 
denial in the prior decisions and provided notice that described 
what evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  For the left elbow disorder 
claim, a review of the March 2010 VCAA notice letter shows that 
the RO identified the basis for the denial in the prior decisions 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  The Board finds the notice requirements 
pertinent to the issues on appeal addressed in this decision have 
been met.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  Service treatment 
records, service personnel records, VA treatment records, private 
treatment records, and Social Security Administration disability 
records were obtained and associated with his claims file.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He  has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.
New and Material Evidence

In the original February 1973 rating decision, the RO denied the 
Veteran's claim for service connection for residuals of a left 
elbow fracture.  It was noted that the residuals of a left elbow 
fracture were a pre-existing condition, and that there was no 
evidence of  a fracture while in service.  Further, the RO noted 
that the injury to the left arm in August 1971 was an acute and 
transitory episode which was treated and resolved.  

In the original December 1997 rating decision, the RO denied the 
Veteran's claim for service connection for a back disorder.  It 
was noted that there was no evidence of a current back disorder 
related to service.  In December 2005, the Veteran filed an 
application to reopen the previously denied claim.  The RO 
subsequently denied reopening the claim in a March 2006 rating 
decision.  

Evidence of record considered with the February 1973 rating 
decision concerning the Veteran's left elbow disorder consisted 
of the Veteran's service treatment records.  Evidence of record 
considered with the March 2006 rating decision concerning the 
Veteran's claimed back disorder included statements from the 
Veteran and service treatment records.

The Veteran attempted to reopen his claims for service connection 
for a left elbow and back disorders in April 2007.  This appeal 
arises from the RO's July 2007 denial to reopen the Veteran's 
claims for entitlement to service connection for a left elbow and 
back disorders.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
In this case, the last final denial of the claim was the 
September 2003 RO decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence added to the record since February 1973 and March 
2006 decisions included VA outpatient treatment records, Social 
Security Administration (SSA) medical records, private treatment 
records dated from Grandview Hospital from June 1994 to September 
2006, Colmar Imagine MRI center records dated from March 1998 to 
April 2006, TriValley Primary Care treatment notes dated from May 
to October 2007, Central Montgomery Medical Center treatment 
records dated form April 2002 to December 2004, and North Penn 
Hospital treatment records dated from August 1997 to June 2002. 

This evidence is "new" in that it was not previously before 
agency decision makers at the time of either the February 1973 or 
March 2006 decisions, and is not cumulative or duplicative of 
evidence previously considered.  

For the back disorder, this evidence is "material", as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., a current back 
disorder and lay evidence of a nexus between service and a back 
disorder.  Consequently, this evidence raises a reasonable 
possibility of substantiating the Veteran's claims for service 
connection for a back disorder.

For the elbow disorder, this evidence is "material", as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., lay evidence of 
aggravation by service of a pre-existing left elbow injury.  
Consequently, this evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
residuals of a left elbow fracture.

Under these circumstances, the Board concludes that the criteria 
for reopening the claims for service connection for a left elbow 
disorder and back disorder are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  To that extent, the appeal is granted, although 
the reopen claims are subject to remand.


ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for a back disorder, the application 
to reopen is allowed.

New and material evidence having been submitted to reopen the 
claim for service connection for a back disorder, the application 
to reopen is allowed.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this matter.

While the Board regrets the additional delay in this case, for 
the reasons discussed below, the case must be returned to the 
AMC/RO to secure an additional VA examination and medical opinion 
that includes etiology and severity of the Veteran's hemorrhoids, 
back disorder, hearing loss, tinnitus, left elbow, and acquired 
psychiatric disorder.

Hemorrhoids

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  The Veteran's service treatment records indicate 
he was treated in service for possible hemorrhoids.  During his 
October 2010 hearing, the Veteran stated he still has problems 
with drainage and using the bathroom.  As such, he should be 
afforded a VA examination to ascertain if any current hemorrhoid 
disability was incurred in, or was aggravated by service.   

Back disorder, Hearing Loss, and Tinnitus

A review of the record reveals the Veteran was not provided VA 
examinations for an opinion as to the etiology of his claimed 
hearing loss and tinnitus or back disorder.  Remand for a VA 
examination is necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  Though his service treatment records do not 
indicate that the Veteran had an injury in service, the Veteran 
reported during his October 2010 hearing, as he is competent to 
do, a continuity of symptomatology of hearing loss, tinnitus, and 
back pain since service.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  This report of a continuity of symptomatology 
suggests a link between his current complaints regarding hearing 
loss, tinnitus, and back pain and service.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  As a VA examination has never 
been conducted, a VA examination and opinion is necessary to 
determine the nature and etiology of the Veteran's claimed 
hearing loss, tinnitus, and back pain. 

Left elbow

Service treatment records indicate the Veteran had a pre-service 
history of a pin in his left elbow resulting from a 1966 
fracture.  In a July 1971 service treatment record, the examiner 
noted that the Veteran had sustained a fracture of the left 
humerus four years prior, requiring screw and pin fixation, with 
one pin removed two and half years ago.  It was noted he was a 
cook in the Army for two years, and that he complained of left 
epicondyle pain.  Upon examination, the examiner noted tenderness 
in the lateral epicondyle, tenderness of olecranon screw.  A July 
1971 X-ray report showed a four inch long screw in the olecranon, 
with deformity of lateral epicondyle with ossification 
extensively irregularly to near radial head.  The examiner 
diagnosed old internal fixation of fracture elbow and gave a 
permanent profile.  An August 1971 line of duty report indicated 
the Veteran was involved in an auto accident that was incurred in 
the line of duty.  Service treatment records dated in August 1971 
report the Veteran continued to complain of pain and tenderness 
in the joint of his left elbow.  No fractures were noted.  Upon 
separation in October 1972, the Veteran was given a physical 
examination which found history of fractured left elbow in 1966.  
The examiner noted good functional range of motion and scars well 
healed.  The examiner gave an impression of good functional 
result.  

In a June 1994 private psychological evaluation, the Veteran 
reported that since he was in the military he worked a number of 
manual labor jobs, all of which involved lifting.  

After a July 1996 auto accident, the Veteran underwent a private 
X-ray examination.  The results showed a long screw in the 
proximal ulna supporting an old well-healed fracture.  There was 
evidence of considerable deformity of the distal humerus 
compatible with an old fracture with two ununited fracture 
fragments located adjacent to the head of the radius.  There was 
considerable irregularity of the elbow joint space compatible 
with severe post-traumatic arthritis.  It was noted the elbow had 
not changed significantly from the March 1995 examination.  

The Veteran had a second car accident in December 2004.

During his October 2010 Board hearing, the Veteran testified that 
although he was on restriction, he had to do everything in basic 
training, including crawling under the barracks on his elbows, 
push-ups, lifting, and chin-ups.  He reported that his left elbow 
got worse and was aggravated by his service.  

As stated previously, VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the 
cumulative record discussed above, the Board has determined that 
a medical opinion is needed to whether the Veteran's left elbow 
disorder was incurred in or aggravated by active service.

Ulnar nerve

The Board notes that the pending claim for entitlement to service 
connection for an ulnar nerve disorder, to include as secondary 
to a left elbow disorder, is "inextricably intertwined" with 
the above allowance of the claim for entitlement to service 
connection for back condition, inasmuch as the allowance of the 
benefits for that claim for service connection clearly affects 
the adjudication of the claim for entitlement to service 
connection for a bilateral leg condition.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991), (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision cannot 
be rendered unless both issues have been considered).  It follows 
that, as any Board action on the issue of entitlement to service 
connection for an ulnar nerve disorder would, at this juncture, 
be premature, the issue must be deferred pending the actions 
requested on remand.

Acquired Psychiatric Disorder 

The Veteran alleges that he has depression and memory loss as a 
result of stressful incidents during his service in Vietnam.  The 
Veteran served in Vietnam from April 1970 to February 1971, and 
was awarded the Vietnam Service Medal.  

Since, that decision, on July 13, 2010, VA published a final rule 
that amended its adjudication regulations governing service 
connection for posttraumatic stress disorder (PTSD) by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of [PTSD] 
and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

In this case, the Veteran has supported both combat and non-
combat stressors.  In a June 1994 private treatment record, the 
Veteran was diagnosed with adjustment disorder with depressed 
mood and alcohol dependence.  He stated he had stressors 
including shoulder surgery, job loss, divorce, and conflicts with 
his parents.  In a June 2010 VA progress note, the Veteran 
reported a history of PTSD "going back to Vietnam".  During his 
October 2010 Board hearing, he stated when he was at Phu Loi, he 
was blown out of bed by an incoming round, and had to run out to 
the fox hole with nothing but his flight jacket and green 
underwear.  He stated that during that time, they came under many 
attacks. 

Thus, the record reflects at least some claimed stressors that 
relate to hostile military activity and the claim may be 
considered under the revised regulations.  Although the Veteran 
has submitted evidence of a diagnosis of PTSD by a VA physician 
as noted in a June 2010 VA progress note, the revised regulation 
requires a diagnosis by a VA psychiatrist or psychologist, and a 
determination of whether the claimed stressors can reasonably 
cause PTSD.  Therefore, a remand is necessary for a VA 
psychological evaluation by a VA or contract psychiatrist or 
psychologist to determine the nature and etiology of any claimed 
psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
Veteran prior to service for the fractured 
left elbow.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
orthopedic examination of the left elbow 
disorder and the claimed back disorder.  
All indicated tests and studies are to be 
performed, and a comprehensive 
recreational, occupational, and medical 
history is to be obtained.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that any left 
elbow or back disorder was incurred in; 
or, in the case of the left elbow, 
aggravated by his active duty service.  
Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases are 
to be provided for any opinion rendered.

3.  The Veteran should be scheduled for an 
examination by a VA psychiatrist or 
psychologist.  All indicated tests and 
studies are to be performed.  Based on a 
review of the record, and examination of 
the Veteran, and considering the 
identified stressors and DD-214, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran has PTSD due to a claimed 
stressor that is related to his fear of 
hostile military or terrorist activity.  
For any psychiatric diagnosis other than 
PTSD, opine whether it is at least as 
likely as not due to active service.

Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  The opinion 
should be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

4.  The Veteran should be afforded a VA 
audiological examination to determine the 
etiology of any current hearing loss 
and/or tinnitus.  All indicated tests and 
studies are to be performed.  In 
conjunction with the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Based on the results of audiometric 
testing, the examiner should state, for 
each ear, whether the Veteran currently 
has hearing loss disability under the 
provisions of 38 C.F.R. § 3.385.  In 
addition, after review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
hearing loss or tinnitus was incurred as a 
result of active service.  The examiner 
should also specifically address the 
claimed in-service blast injury and 
respond to the Veteran's assertion that he 
has had hearing loss and tinnitus since 
service.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

5.  The Veteran should be afforded a VA 
examination to determine whether the 
claimed growth on the buttocks (identified 
by the Veteran during his hearing as being 
between his buttocks) is related to the 
hemorrhoids treated during service.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based on a review of the 
record, and examination of the Veteran, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the claimed growth on the buttocks is 
related to the hemorrhoids treated in 
service. All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the issues on appeal 
in light of all pertinent evidence and 
legal authority.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


